Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00771-CV

                       IN RE ALLSTATE TEXAS LLOYD’S and Judy Boyd

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 19, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 5, 2014, relators Allstate Texas Lloyd’s and Judy Boyd filed a petition for

writ of mandamus and an emergency motion for temporary relief pending a ruling on the

mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the emergency motion for temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2014CVF000440 D1, styled Raul Valdez and Maria Valdez v. Allstate Texas
Lloyd’s and Judy Boyd, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable H. Paul
Canales presiding.